UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-8076



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY H. WILLIAMS,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:01-cr-00231-RAJ; 2:04-cv-00129-RAJ)


Submitted:   February 5, 2007           Decided:    February 27, 2007


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney H. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney H. Williams seeks to appeal the district court’s

order denying his motion for a certificate of appealability.                  The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner     satisfies     this    standard     by

demonstrating    that   reasonable     jurists    would     find       that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have

independently reviewed the record and conclude Williams has not

made the requisite showing.          Williams’ appeal is essentially

duplicative of his appeal in No. 06-7911.         Accordingly, we deny a

certificate of appealability and dismiss the appeal.             We also deny

his motion for transcripts. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would      not    aid   the

decisional process.

                                                                       DISMISSED




                                   - 2 -